      Case: 2:19-cv-02031-EAS-KAJ Doc #: 1 Filed: 05/19/19 Page: 1 of 6 PAGEID #: 1




                                     UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

 IN RE: DAVOL, INC./C.R. BARD, INC.,
                                                                    Case No. 2:18-md-2846
 POLYPROPYLENE HERNIA MESH
 PRODUCTS LIABILITY LITIGATION
                                                                    CHIEF JUDGE EDMUND A. SARGUS, JR.
                                                                    Magistrate Judge Kimberly A. Jolson



 This document relates to:
     Douglas Bean
                                                                    Civil Action No._________________
                                                                                     2:19-cv-2031




                                           SHORT FORM COMPLAINT

           Plaintiff(s) file(s) this Short Form Complaint pursuant to Case Management Order No. ___
                                                                                                9


and is/are to be bound by the rights, protections, and privileges and obligations of that Order.

Plaintiff(s) hereby incorporate(s) the Master Complaint in MDL No. 2846 by reference.

Plaintiff(s) further show(s) the Court as follows:

1.         The name of the person implanted with Defendants’ Hernia Mesh Device(s):
           Douglas Bean
           ___________________________

2.         The name of any Consortium Plaintiff (if applicable):
           N/A
           ___________________________

3.         Other Plaintiff(s) and Capacity (i.e., administrator, executor, guardian, conservator):
           N/A
           ___________________________

4.         State of Residence:
           ME
           ___________________________

5.         District Court and Division in which action would have been filed absent direct filing:
           United States District Court for the District of Maine
           ___________________________________________________________
     Case: 2:19-cv-02031-EAS-KAJ Doc #: 1 Filed: 05/19/19 Page: 2 of 6 PAGEID #: 2




6.      Defendants (Check Defendants against whom Complaint is made):

               A. Davol, Inc.

               B. C.R. Bard, Inc.

               C. Other (please list: ______________________________________________)

7.      Identify which of Defendants’ Hernia Mesh Device(s) was/were implanted (Check
        device(s) implanted):

               3DMax Mesh

               3DMax Light Mesh

               Bard (Marlex) Mesh Dart

               Bard Mesh

               Bard Soft Mesh

               Composix

               Composix E/X

              Composix Kugel Hernia Patch

               Composix L/P

               Kugel Hernia Patch

               Marlex

              Modified Kugel Hernia Patch

               Perfix Light Plug

               PerFix Plug

               Sepramesh IP

               Sperma-Tex

               Ventralex Hernia Patch

               Ventralex ST Patch

                                             2
     Case: 2:19-cv-02031-EAS-KAJ Doc #: 1 Filed: 05/19/19 Page: 3 of 6 PAGEID #: 3




               Ventralight ST

               Ventrio Patch

               Ventrio ST

               Visilex

               Other (please list in space provided below):

              _______________________________

              _______________________________

8.      Defendants’ Hernia Mesh Device(s) about which Plaintiff is making a claim (Check
        applicable device(s)):

               3DMax Mesh

               3DMax Light Mesh

               Bard (Marlex) Mesh Dart

               Bard Mesh

               Bard Soft Mesh

               Composix

               Composix E/X

              Composix Kugel Hernia Patch

               Composix L/P

               Kugel Hernia Patch

               Marlex

              Modified Kugel Hernia Patch

               Perfix Light Plug

               PerFix Plug



                                                3
     Case: 2:19-cv-02031-EAS-KAJ Doc #: 1 Filed: 05/19/19 Page: 4 of 6 PAGEID #: 4




               Sepramesh IP

               Sperma-Tex

               Ventralex Hernia Patch

               Ventralex ST Patch

               Ventralight ST

               Ventrio Patch

               Ventrio ST

               Visilex

               Other (please list in space provided below):

              _______________________________

              _______________________________


9.      Date of Implantation and State of Implantation: __________________________
                                                        09/18/2012



10.     As of the date of filing this Short Form Complaint, has the person implanted with
        Defendants’ Hernia Mesh Device(s) had subsequent surgical intervention due to the Hernia
        Mesh Device(s)?:     Yes____       No____


11.     Basis of Jurisdiction:

               Diversity of Citizenship

               Other: __________________________________

12.     Counts in the Master Complaint adopted by Plaintiff(s):

               Count I – Strict Product Liability- Defective Design

               Count II – Strict Product Liability- Failure to Warn

               Count III – Strict Product Liability- Manufacturing Defect

               Count IV– Negligence


                                                4
Case: 2:19-cv-02031-EAS-KAJ Doc #: 1 Filed: 05/19/19 Page: 5 of 6 PAGEID #: 5




             Count V– Negligence Per Se

             Count VI– Gross Negligence

             Count VII – State Consumer Protection Laws (Please identify applicable State
             Consumer Protection law(s)):
    R.I. Gen. Laws §§ 6-13.1, et seq
    N.J. Stat. Ann §§ 56:8-1, et seq
    Me. Rev. Stat. tit. 5, §§ 205-A-214


             Count VIII – Breach of Implied Warranty

             Count IX – Breach of Express Warranty

             Count X – Negligent Infliction of Emotional Distress

             Count XI – Intentional Infliction of Emotional Distress

             Count XII – Negligent Misrepresentation

             Count XIII – Fraud and Fraudulent Misrepresentation

             Count XIV – Fraudulent Concealment

             Count XV – Wrongful Death

             Count XVI – Loss of Consortium

             Count XVII – Punitive Damages

             Other Count(s) (please identify and state factual and legal bases for
             other claims not included in the Master Complaint below):




             Jury Trial is Demanded as to All Counts

             Jury Trial is NOT Demanded as to All Counts; if Jury Trial is
             Demanded as to Any Count(s), identify which ones (list below):




                                              5
Case: 2:19-cv-02031-EAS-KAJ Doc #: 1 Filed: 05/19/19 Page: 6 of 6 PAGEID #: 6




                                              C. Brett Vaughn
                                         s/
                                                       Attorney(s) for Plaintiff
                                              C. Brett Vaughn (KS # 26688)
                                              Hollis Law Firm
                                              5100 W. 95th St.
                                              Prairie Village, KS 66207
                                              Telephone (913) 385-5400
                                              Fax (913) 385-5402
                                              brett@hollislawfirm.com




                                     6
